DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed January 13, 2022 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a cooling system configured to cool an engine of a vehicle, the cooling system comprising: a cooling water passage through which cooling water is supplied to a water jacket formed in the engine, and having an undercover cooling water passage provided in an undercover forming a bottom surface of the vehicle and where the cooling water is cooled by exchanging heat with air flowing below the vehicle; a radiator provided in the cooling water passage and configured to cool the cooling water by exchanging heat with air flowing into an engine bay from a grille that is an opening portion formed at a front end of the vehicle; a flow rate adjuster including a pump or valve, configured to adjust a flow rate of the cooling water supplied to the undercover cooling water passage; a grille shutter provided to the grille and configured to change an effective opening area of the grille; and a controller configured to determine an abnormality of the grille shutter and control the flow rate adjuster, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747